Bailey, J. The only question in this case is whether, under the facts admitted by the stipulation of counsel, the provisions of the sixteenth section of the “ Act to incorporate and to govern fire, marine and inland navigation insurance companies doing business in the State of Illinois,” approved March 11, 1869, applies to the Great Western Insurance Company and its stockholders. That section provides that the trustees and corporators of any company organized under said act, “shall be severally liable for all debts or responsibilities of such company, to the amount by him or them subscribed, until the whole amount of the capital of such company shall have been paid in, and a certificate thereof recorded, as hereinbefore provided. ” Section nineteen of the same act provides that, “ all insuranee companies heretofore organized in the State of Illinois, and now doing business in this State, are hereby brought under all the provisions of this act, except that their capitals may continue of the amounts and character named in and authorized by their respective charters, during the existing term of such charters; and the investments of the capital and assets of such companies may remain the same as prescribed by their charters, anything in this act to the contrary notwithstanding; and such companies shall also be entitled to all the privileges and powers granted by said charters.” Our Supreme Oourt, in the recent case of Gulliver v. Roelle, not .reported, has elaborately and exhaustively considered the two sections above cited, and held, that the words “ trustees and corporators,” in the sixteenth section, include stockholders, and that an exemption of stockholders from the liability imposed by that section, is not among the rights reserved to existing companies by the various exceptions contained in section nineteen. A further question arises as to whether, so long as no power of amendment was reserved in the charter in this case, it was within the power of the General Assembly, after granting such charter, to impose such liability by any subsequent legislation. This question also has been fully considered by the Supreme Court and determined in the affirmative, in the recent case of Weidinger v. Spruance, not reported, it being there held that no constitutional right is impaired by imposing such liability. These questions then, are not open to debate in this court, but must be decided in accordance with the principles established by the cases above cited. It follows that under the admitted facts of this case the plaintiffs are entitled to recover, and that the judgment must therefore be reversed and the cause remanded. Judgment reversed.